Citation Nr: 1643040	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  06-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches prior to December 19, 2012.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches from December 19, 2012.

3.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2000, and from May 2001 to June 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Regional Office (RO) in Atlanta, Georgia.  By a rating action, dated in October 2010, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective August 3, 2009; service connection was also granted for migraine headaches, evaluated as 0 percent (noncompensable) effective June 21, 2004.  The Veteran perfected a timely appeal to that decision.  Subsequently, in a May 2012 rating decision, the RO assigned an effective date of June 10, 2004 for the grant of service connection for PTSD and headaches.  

By a rating action, dated in June 2013, the RO increased the rating for migraine headaches from 0 percent to 30 percent, effective December 19, 2012

In November 2013, the Board remanded the claims for increased ratings for PTSD and migraine headaches.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2014.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period prior to December 19, 2012, the Veteran's migraine headaches were manifested by pain, without characteristically prostrating attacks.  

2.  For the period beginning on December 19, 2012, the Veteran's migraine headaches have not resulted in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment due to nightmares, flashbacks, intrusive thoughts, increased anger, irritability, depression, hypervigilance, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, but has not been manifested by deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for migraine headaches for the period prior to December 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124, Diagnostic Code (DC) 8100 (2015).  

2.  The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met since December 19, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).  

3.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 22, 2004, July 2005, October 31, 2007, and August 2009.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  



II.  Pertinent Laws and Regulations-Higher Evaluations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102, 4.3.  


III.  Factual background & Analysis- Headaches Ratings

On the occasion of his separation examination in the Veteran reported a history of frequent headaches after suffering a concussion in May 2003.  

The Veteran's claim for service connection for headaches (VA Form 21-4138) was received in June 2004.  The Veteran was afforded a VA examination in September 2004.  At that time, he reported having reoccurring headaches.  It was noted that the attacks were associated with vague visual symptoms with no nausea, vomiting or focal neurological signs.  The Veteran reported that, when the attacks occurred, he was able to take care of some household chores but was unable to go to work.  The headache attacks average once every three days with each attack lasted one hour.  The Veteran indicated that he was not receiving any treatment for his headaches.  It was noted that there was no functional impairment from the headaches, and they had not resulted in any time lost from work.  The diagnosis was tension headache.  The subjective factors were recurring bilateral headache without nausea or vomiting; the objective factor was a normal neurological examination.  

The Veteran was afforded a neurological examination in August 2010, at which time he reported having chronic headaches, but does not recall the date of onset of the headaches.  He reported intermittent episodes of headaches which occur several times a week and last between 30 minutes to two hours.  The Veteran described the pain as sharp and rated it at 10 out of 10.  He reported photophobia, phonophobia and blurred vision with the headaches.  He denied any nausea or vomiting.  He was not taking any medications for the headaches.  He stated that he lies down in a dark quiet room when he has the headaches while at home.  He also stated that he generally continues to work through the headaches; and, he noted that, if he is at work, he takes a 10 to 20 minute break and tries to sit while at work.  The Veteran reported working in a warehouse as a forklift driver; he has not missed any days from work secondary to the headaches.  The veteran reported headaches at his TBI evaluation by in June 2009.  The assessment was migraine headaches.  The examiner stated that the Veteran has migraine headaches which are not prostrating in nature.  

The Veteran was also afforded a VA examination for revaluation of the headaches in December 2012.  The Veteran reported constant head pain that worsens with physical activity.  The Veteran also reported sensitivity to light, sensitivity to sound, and changes in vision.  He noted that the typical headache last more than 2 days.  The examiner reported that the Veteran had frequent prostrating and prolonged attacks of headaches more frequently than once per month.  It was reported that the Veteran has to rest during migraine episodes.  

Legal Analysis - Schedular ratings

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100.  Under Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating. Migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119  (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

      (i)  Initial compensable rating prior to December 19, 2012.

The rating criteria clearly provide that it is not solely the frequency of headaches that impact a rating but also the nature or severity of the headaches.  See DC 8100.  

After careful review of the evidentiary record, the Board finds that the evidence does not support an initial compensable rating for migraine headaches prior to December 19, 2012.  Significantly, on examination in September 2004, the Veteran reported headaches which were not even described as migraines.  In addition, the headaches were associated with vague visual symptoms but with no nausea, vomiting or focal neurological signs.  The Veteran reported having headaches once every three days with each attack lasting one hour.  The examiner noted that there was no functional impairment from the headaches, and they had not resulted in any time lost from work, and that the neurological examination was normal.  Subsequently, in August 2010, the Veteran continued to report having headaches; however, he again denied any nausea or vomiting.  He was not taking any medications for the headaches.  He stated that he lies down in a dark quiet room when he has the headaches while at home.  He also stated that he generally continues to work through the headaches; and, he noted that, if he is at work, he takes a 10 to 20 minute break and tries to sit while at work.  The Veteran reported he has not missed any days from work secondary to the headaches.  The examiner stated that the Veteran has migraine headaches which are not prostrating in nature.  

In light of the foregoing, the Board finds that, while the Veteran has experienced headaches which required varying treatment, overall, the preponderance of the evidence is against a compensable initial rating.  Since the Veteran's headaches are not shown to be of a prostrating nature, prior to December 19, 2012, it is determined that the initial noncompensable rating assigned for his headaches is correct; the Veteran's disability picture is substantially more characteristic of that contemplated by the criteria for a zero percent evaluation than that contemplated by the criteria for a 10 percent evaluation for the period prior to December 19, 2012.  As the preponderance of the evidence is against the Veteran's claim, his claim for a higher initial rating, prior to December 19, 2012, is denied.  

      (ii).  Rating in excess of 30 percent from December 19, 2012.

The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's migraine headaches since December 19, 2013.  While the headaches are described as very frequent, they have not been described as completely prostrating.  The Board further finds that this description of the Veteran's headaches is not such that they are productive of severe economic inadaptability.  At no time does the Veteran contend that his headaches occur with such severity as to meet the specific criteria for a schedular evaluation of 50 percent.  Moreover, a review of the record on appeal fails to disclose a single incident when the Veteran was seen because of prostrating headaches.  Consequently, the Board finds that a rating in excess of 30 percent for migraine headaches from December 19, 2012 is not warranted.   See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board addresses extraschedular ratings in a later section of this document.  

IV.  Factual background & Analysis-PTSD Schedular Rating.

	Factual background

Submitted in support of the Veteran's claim were VA treatment records dated from July 2004 to August 2005.  The Veteran was seen at the mental health unit for consultation in August 2005.  Following a mental status examination, the examiner noted that the Veteran was a walk-in and a full psychosocial evaluation was not completed; therefore, it was difficult to ascertain the Veteran's diagnosis.  The examiner noted that the Veteran endorsed symptoms consistent with schizoaffective disorder versus schizophrenia, PTSD, and substance induced mood/psychotic disorder.  He also had alcohol dependence, and was actively drinking.  The Veteran requested to see a psychiatrist and be placed on medication.  

Subsequently received were VA progress notes dated from October 2004 to March 2006.  The Veteran was seen for evaluation in August 2005, at which time he reported that he had been feeling depressed since his wife decided to leave him.  The Veteran also reported that, since November 1997, he had been having some hallucinations of people, soldiers, etc.  The Veteran also reported that, since he returned from the Gulf, he had been having nightmares of the things he saw in Iraq and also when he is working 2 or 3 times a day he feels the sensation that someone was coming to him from behind to stab him and when he turns to defend himself there was no-one there.  The Veteran indicated that he was not able to trust anyone and was not able to sleep due insomnia and awakening from the dreams.  The examiner noted that the Veteran was new to the clinic and presented with mixed picture of recent onset of depression, and a longer history of nightmares and flashbacks of his time in Iraq.  The examiner described the severity of the Veteran's psychiatric disorder as severe and assigned a GAF score of 50.  

Submitted in support of the claim were VA progress notes dated from July 2004 to August 2007.  These records show that the Veteran received evaluation at the mental health clinic for complaints of depression and nightmares.  The examiner noted that the Veteran had stresses in his life; specifically, he was having increased anger from work and was separated from his wife and son.  

A VA psychiatric progress note, dated in August 2005, indicates that the Veteran was seen in response to a consultation.  The Veteran indicated that he had been having some hallucinations of people and animals.  On mental status examination, the Veteran was described as having a somewhat blunted affect but good eye contact; his mood is described as depressed, but his associations were organized.  The Veteran denied any suicidal or homicidal ideations; he did report visual hallucinations.  The Veteran also reported having nightmares of events from the Iraq time and poor sleep.  He also reported problems with social isolation, an inability to trust others, irritability and increased startled response.  The examiner stated that the Veteran presented with mixed picture of recent onset depression, and a longer history of nightmares and flashbacks as well as psychotic experiences of visual hallucinations.  He was assigned a GAF score of 50.  

During a clinical visit in August 2006, the Veteran reported having experienced psychological or emotional problems for 3 days during the past 30 days.  The Veteran reported having experienced serious depression (lifetime) and hallucinations (30 day and lifetime).  He denied any suicidal ideation, plan or intent.  

An August 2007 progress note indicates that the Veteran was attending anger awareness and management group; it was noted that the Veteran had been having issues at work and was afraid of "blowing up." On evaluation, it was noted that the Veteran was casually attired and groomed.  He was described as cooperative, and he maintained fair eye contact with other group members.  His speech was coherent and somewhat slowed and he was spontaneous at times.  His affect was anxious and his mood was depressed.  The examiner noted that the Veteran's thought processes were essentially intact and there was no looseness of associations.  The examiner also noted that the Veteran was fully oriented and his recent/remote memory was grossly intact.  There was no indication of suicidal or homicidal activity.  Insight and judgment were reported to be fair.  The Veteran was assigned a 48 GAF score.  

Following a mental status examination in August 2007, the examiner stated that the Veteran presented with mixed picture of depression and a longer history of nightmares and flashbacks.  The examiner assigned a GAF score of 50.  

VA progress notes dated from March 2009 to August 2009 show that the Veteran received follow up evaluation for PTSD symptoms including depression, anxiety, nightmares, irritability.  The assessment was history of concussion while deployed; it was noted that the Veteran's current symptoms appeared to be due to PTSD, depression and poor sleep.  A treatment note, dated in June 2009, reflects a GAF score of 56.  During a clinical visit in April 2009, it was noted that the Veteran reported experiencing decreased sleep, decreased appetite, decreased energy level, decreased concentration and memory, feelings of hopelessness and helplessness, worthlessness, anhedonia, depressed and irritable mood, passive thoughts of death, vague visual hallucinations, paranoid ideation, nightmares, night sweats, flashbacks, hypervigilance, increased startled response, increased anger, isolation, increased anxiety, and survivor's guilt.  The Veteran denied having any prior suicidal attempts or activity; he also denied experiencing any active suicidal or homicidal ideation or intent.  The pertinent diagnosis was PTSD, chronic and severe from his combat experiences in Iraq and Desert Storm; he was assigned a GAF score of 50.  

The Veteran was afforded a VA mental examination in September 2010.  The Veteran indicated that he has problems with loud noises.  The Veteran also reported that he experienced constant intrusive memories of his Iraq experiences.  The Veteran reported nightly nightmares generally about being killed in combat, people trying to kill him, or other soldiers being killed.  The Veteran reported being easily startled.  He stated that he sometimes start crying without knowing why.  The Veteran indicated that he had chronic sleep problems.  He also reported a constant sense of depression and nervousness.  He denied a history of suicide attempts or hospitalizations.  It was noted that the Veteran had been married once from 2001, but he and his wife separated in 2004 when he returned from Iraq; the Veteran stated that he just wanted to be by himself.  He stated that, at that time, he would drink and yell at his wife.  

On mental status examination, the Veteran was casually dressed.  No movement abnormalities were noted.  His speech was normal in rate, tone, rhythm and volume.  His thought was linear.  He denied suicidal or homicidal thoughts.  He reported both auditory and visual hallucinations but there was no objective evidence at the time of the interview that he was responding to internal stimuli.  No delusions were elicited.  His mood was depressed.  His affected was mildly constricted.  His insight and judgment seemed fairly good.  The Veteran was described as alert and oriented to person place and time.  A GAF score of 55 was assigned.  The Veteran reported symptoms consistent with depression.  

During a clinical visit on September 2, 2009, the Veteran reported doing well as a result of attending group therapy; he noted that his mood had been stable and reported a decrease in anxiety.  However, the Veteran reported that he continued to experience sleep problems, irritability, and social isolation.  He was assigned a GAF score of 56.  When seen in December 2009, the Veteran reported problems with anhedonia, lack of energy and motivation; he denied suicidal thoughts.  The Veteran indicated that he goes to work and comes home with minimal outside interaction.  He stated that he does not interact with his 10 year old son unless he needs money, etc.; he stated that he felt guilty about this.  The Veteran stated that he wants to get back to his old social and happy self.  He reported some Increase in psychotic symptoms; he also reported visual hallucinations/images of people which disturbs and frightens him.  GAF score was 50.  In April 2010, He reports some "sadness" and depressed mood since his 10 year old son moved to Miami Florida Feels some guilt about not being there for him while he lived in the area.  He denied any suicidal ideation.  He reported ongoing PTSD symptoms.  The Veteran indicated that he has noted a decrease in nightmares and improvement in  sleep.  He endorsed visual but not auditory hallucinations.  GAF score was 50. 

The Veteran underwent an examination for evaluation of his psychiatric disorder in December 2011, which essentially confirmed that his reports of memory loss and sleep disturbance were PTSD symptoms.  

The Veteran was seen for medication management and supportive psychotherapy in February 2011; at that time, he reported mood improvement with addition of Depakote.  The Veteran reported less depression and irritability and stated that he was able to deal with stressors at work better.  He continued to have active PTSD symptoms across all clusters.  The examiner also noted that the Veteran reported trauma consistent with visual hallucinations.  GAF score was 55.  

Another PTSD examination was conducted in December 2012.  At that time, it was noted that the Veteran's father is deceased; however, he remained close with his mother and his 13 siblings.  It was also reported that the Veteran has been married since 2001, and he described the marriage as good; however, his wife was currently living and going to school in another state.  He reported that he has one son and their relationship is great.  The Veteran reported that he had some friends from the service that he keeps in touch with.  It was noted that the Veteran has been doing warehouse back-stock work at his current job since February 2011.  The Veteran reported that he continued to distance himself from his co-workers.  He indicates that, prior to the current warehouse; he left his previous job, where he worked from 2008 to 2011, because he got tired of people invading his space.  The Veteran also reported that people feared him on the job and even though he didn't feel as if he had done anything to intimidate anyone.  It was noted that the Veteran reported experiencing the following symptoms: avoidance of crowds, war related materials, social detachment, hypervigilance, memory loss, irritability, exaggerated startle response and flashbacks.  The examiner reported that the Veteran's PTSD is manifested by anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was assigned a GAF score of 58.  The examiner stated that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that it is at least as likely as not that the Veteran's symptoms of avoidance of crowds, social detachment, hypervigilance, memory loss irritability, exaggerated startle response and flashbacks impair his occupational functioning; however, it was noted that he has thus been able to sustain employment.  

      Legal Analysis.

The Veteran's service-connected PTSD was evaluated as 50 percent disabling under Diagnostic Code 9411 (2015).  The 50 percent rating in effect was granted, effective June 10, 2004.  

A rating of 50 percent is assigned where the claimant exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the claimant exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.  

A rating of 100 percent is assigned where the claimant exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

After review of the evidentiary record, the Board finds that the criteria are not met for an initial rating in excess of 50 percent for PTSD during any period on appeal.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating causing problems such as deficiencies in most areas.  In this regard, the Board finds that the evidence shows that the Veteran has chronic sleep disturbance, flashbacks, intrusive thoughts, depression, anxiety, disturbances in motivation and mood, irritability, mild memory loss, and difficulty and difficulty in establishing and maintaining effective work and social relationships.  The assigned GAF scores also tend to show that his disability is not so severe as to meet the level of impairment described for the 70 percent or 100 percent rating.  The evidence also shows that the Veteran's PTSD does not result in impairment in most areas; his impairment appears to be primarily in mood, but not in other areas.  

The Board recognizes that the Veteran has reported occasional suicidal ideations.  However, none of the VA examiners found that the Veteran exhibited suicidal ideation.  Thus, the Board finds that the Veteran's admission to passive suicidal ideation does not warrant the assignment of a 70 percent disability rating.  Further supporting this finding is the fact that there is no indication that any occasional suicidal thoughts have resulted in deficiencies as contemplated for a 70 percent rating.  

The frequent report of hallucinations has not been ignored by the Board.  However, the evidence does not show that the hallucinations result in any impairment, and certainly not in impairment in most areas.  

Moreover, the evidence does not show that the Veteran has impaired impulse control with periods of violence, spatial disorientation, a neglect in hygiene or personal appearance, obsessional rituals that interfere with routine activities, speech problems, inability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, or the inability to establish and maintain successful relationships.  There are no reported symptoms that are of the same kind as those described for the higher ratings that result in the level of impairment contemplated by those ratings.

For these reasons, the Board concludes that the Veteran's symptoms approximate the criteria for a 50 percent rating but not higher, as to the entire appeal period.  Hence, entitlement to a schedular rating higher than 50 percent must be denied.  


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the schedular criteria for rating psychiatric disabilities is non-exhaustive and the schedule accounts for impairment including total impairment.  There are no symptoms of the Veteran's PTSD shown in the record that either do not fit into the listed schedular symptoms or could not be analogized to those symptoms.  As to the headache disability, the Veteran's symptom is headaches and the schedular criteria contemplate his symptom and greater impairment than has been shown by the record.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the headaches and PTSD disabilities, service connection has been established for hypertensive heart disease, tinnitus, hypertension, residuals of a finger fracture, dermatitis, hearing loss.  The record does not show that there is a collective effect of his service connected disabilities that make his headaches and PTSD disability pictures unusual or exceptional.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to an initial compensable rating for migraine headaches for the period prior to December 19, 2012, is denied.  

Entitlement to a rating in excess of 30 percent for migraine headaches from December 19, 2012, is denied.  

Entitlement to a rating in excess of 50 percent for PTSD is denied.  


REMAND

The in a rating action of June 2013, the RO denied the Veteran's claim of entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).  In a statement, dated in June 2014, the Veteran's attorney expressed disagreement with the rating decision which denied the claim for a TDIU No statement of the case (SOC) or supplemental statement of the case (SSOC) has been furnished as to this issue.  Hence a remand is necessary to ensure compliance with due process requirements.  

VA's policy is that when a veteran claims to be unemployable due, at least in part, to the disability on appeal and a rating decision denies TDIU, the TDIU claim is now part of the pending appeal and VA is to send an appellant an SOC or SSOC on all issues on appeal, including the TDIU.  See M21-1, Part IV, Subpart ii, Chapter 2, Section F.4.m.  In this case, no SSOC has been sent and from the documents of record it appears that the TDIU claim is based at least in part on the issues that have been appealed to the Board.  Hence, VA must furnish an SSOC that addresses the TDIU.  However, the Veteran need not take any further action as the TDIU issue is before the Board.  

Accordingly, this matter is REMANDED to the AOJ for the following: 

Furnish to the Veteran and his representative an SSOC with regard to the TDIU issue.  After allowing for an appropriate opportunity to respond thereto, return the issue to the Board.  The Veteran need not file a substantive appeal, as his appeal of the TDIU issue has been perfected.  

The Veteran need take no action until otherwise notified, but he may furnish additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This Remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


